Title: To George Washington from Richard Dobbs Spaight, 19 December 1793
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            North Carolina Fayetteville Dec: 
                
                19
              th 1793.
          
          By the last post I received the Secretary of wars letter of the 12th Novem: in answer
            to my letter to you of the 21st of October last respecting the trunk of money which was
            taken from Captain Hervieux by the revenue officers and lodged in the hands of the
            deputy Marshal at Wilmington, and which I had given him in order to detain on a
            presumtion, it had been taken from on board the Spanish brig a prize to L’Amee
              Margueritte.
          From the depositions which I sent you in novem: I have no doubt but that the money was
            the property of the Spaniards and taken from them by Captain Hervieux, but in order to
            get every information that can be obtained to prove the fact, I have directed the
            Marshal (which I did not think myself authorized to do before I knew whether any part of
            the prize was to be secured, that was within the jurisdiction of the State.) to have the
            invoices and such other of the shipping papers as are in the trunk fait[h]fully
            translated and authenticated and sent on to me: and if they cannot be translated there
            to send the original papers that I may have it done.
          Should those papers make it fully appear that the property was taken from on board the
            Spanish brig, which I am confident will be the case, I shall be glad to know to whom I
            shall cause the trunk money and papers to be delivered: as the brig
            her Captain and crew, have been carried into Charleston So. Carolina where they at
            present remain and there is no Spanish Consul in this State.
          I should further wish to be informed whether the expence and trouble of the deputy
            Marshall, in detaining and Securing the property (he having as I understand employed
            some persons to assist him to guard it) is to be paid by the persons to whom the
            property is restored or by the United States.
          The Secretary of War in his letter of the 12th of Novem: and that of the 16 August last
            makes a difference of two months, between the time, after which prizes brought or sent
            into the ports of the United States by proscribed vessels shall be secured for the
            purpose of restoring them to their former owners. In his letter of the 16th August, the
            5th of that month was the time specified in that of the 12th of Novem: he goes back to
            the fifth of June last.
          As the instructions are contradictory I shall not take any steps to secure the L’Amee
            Margueritte formerly the Sloop providence untill I shall receive further instructions
            from you on that head: the more so, because in my letter to you of the 24th June last I
            particularly mentioned that the Vanqueur de la Bastille, sailed from the port of
            Charleston on the 7th day of June last, and afterwards captured the Sloop providence of
            Montego bay, and brought her into the port of Wilmington.
          The Secretary of wars letter of the 7th August which conveyed to me the general
            instructions respecting the conduct I should persue, in regard to Vessels arm’d and
            equipped in the United States as privateers on behalf of any of the parties at War, did
            not contain any instructions to secure the Sloop providence for her former owners: nor
            did I receive any instructions to secure any prize whatever ’till it was communicated to
            me by the Secretary’s letter of the 16th Augt. I am
            therefore induced to conclude that he has made a mistake in his letter of the 12th
            Novem: by inserting the 5th June instead of the 5th Augt.
          The Sloop L’Amee Margueritte remains still in the port of Wilmington but near the mouth
            of Cape Fear river, where the Militia without the assistance of an armd Vessel cannot
            readily take her. The revenue cutter I have reason to beleive is neither armed or well
            manned—As Capt: He[r]vieux will wait the decision respecting the money and his
            commission being likewise in the hands of the marshal, it is probable
            he will not leave the port before I have an answer from you. I have the honor to be wt. respect Sr yrs &c.
          
            Rd D. Spaight
          
        